EXHIBIT 10.4(a)

RYERSON

ANNUAL INCENTIVE PLAN

(As amended through March 10, 2007)

 

1. Purpose

The purpose of the Ryerson Annual Incentive Plan (the “Plan”) is to promote the
interests of Ryerson Inc. (the “Company”) and its stockholders by (i) attracting
and retaining salaried employees of outstanding ability; (ii) strengthening the
Company’s capability to develop, maintain and direct a competent employee
population; (iii) motivating salaried employees, by means of performance-related
incentives, to achieve financial rewards; (iv) providing annual incentive
compensation opportunities which are competitive with those of other major
corporations; and (v) enabling salaried employees to participate in the growth
and financial success of the Company. The provisions of the Plan as set forth
herein constitute an amendment and restatement of the Plan as in effect
immediately prior to January 22, 2003, the “Effective Date” hereof.

 

2. Definitions

“Affiliate” means any corporation or other entity which is not a Subsidiary but
as to which the Company possesses a direct or indirect ownership interest and
has power to exercise management control.

“Award” means an amount for an Award Period determined to be payable to a
Participant under the Plan.

“Award Period” means such calendar quarters or calendar years as the Committee
may establish from time to time with respect to any applicable salary grade
designation, to any Corporate Unit or to a combination of these factors.

“Award Schedule” means the schedule to be used for determining Awards as
established by the Committee and set forth in the Addendum to the Plan
applicable to the Corporate Unit covered thereby.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board of Directors of the
Company.

“Corporate Unit” means the Company, Ryerson Heartland, Ryerson Pacific, Ryerson
Chicago, Ryerson North, Ryerson Great Lakes, Ryerson South, Ryerson Coil
Processing, Ryerson Canada/New England, Customer Solutions Team, and any
Affiliate, other Subsidiary or any division or group of the Company or any
Subsidiary designated as a Corporate Unit from time to time by the Committee of
the Company.

“Employee” means an employee eligible to be designated as a Participant in the
Plan.



--------------------------------------------------------------------------------

“Named Executive Officer” means a Participant who is one of the group of
“covered employees” as defined in the regulations promulgated under
Section 162(m) of the Code.

“Participant” means an Employee who is designated by the Committee to be
eligible to receive an Award under the Plan.

“Performance-Based Exception” means the performance-based exception from the
deductibility limitations as set forth in Section 162(m) of the Code.

“Subsidiary” means any corporation in which the Company possesses directly or
indirectly more than fifty percent (50%) of the total combined voting power of
all classes of its stock.

“Target Award” means the percentage of a Participant’s base salary earnings or
base annual salary for an Award Period as established by the Committee pursuant
to paragraph 6 of the Plan and set forth in the Addendum to the Plan applicable
to the Corporate Unit in which such Participant is employed.

“Threshold” means the minimum financial performance (established by the
Committee and set forth in the Addendum to the Plan applicable to such Corporate
Unit) required by a Corporate Unit before an Award may be paid to a Participant
employed in such Corporate Unit.

 

3. Administration

The Plan shall be administered by the Committee. No member of the Committee
shall be eligible to receive an Award while serving on the Committee. The
Committee shall have the authority to interpret the Plan and to establish, amend
and rescind rules and regulations for the administration of the Plan, and all
such interpretations, rules and regulations shall be conclusive and binding on
all persons. In addition, the Committee may delegate to one or more senior
executive officers of the Company the right to administer the Plan as it
pertains to employees who are not officers of the Company or of any other
Corporate Unit. Subject to the provisions of paragraph 7 hereof, the Committee
may impose such conditions on participation in and Awards under the Plan as it
deems appropriate.

 

4. Eligibility

Except as otherwise provided by the Committee and subject to paragraph 9 hereof,
all full-time salaried employees of a Corporate Unit as of the first day and the
last day of an Award Period are eligible to be designated as Participants in the
Plan for such Award Period; provided, however, that, with respect to Award
Periods that extend for at least one year, individuals who are full-time
salaried employees of a Corporate Unit on August 1 of the first year of the
Award Period and the last day of the Award Period shall also be eligible to be
designated as Participants in the Plan for such Award Period. Notwithstanding
the foregoing, the Committee may adopt criteria restricting the number of
full-time salaried employees of a Corporate Unit eligible to be designated as
Participants in the Plan for any Award Period, which criteria shall be set forth
in the Addendum to the Plan applicable to such Corporate Unit.



--------------------------------------------------------------------------------

5. Designation of Participants

The Committee shall determine and designate from time to time those Employees
who shall be Participants. The designation of an Employee as a Participant in
the Plan for any Award period shall not bestow upon such Employee any right to
receive an Award for such Award Period or the right to be designated as a
Participant for any subsequent Award Period.

 

6. Individual Award Opportunity

For each Award Period, the Committee shall establish for each Participant a
Target Award, expressed as a percentage of his or her base salary earnings or
base annual salary for such Award Period, on the basis of his or her salary
grade designation.

 

7. Determination of Awards

Except as otherwise provided by the Committee, Awards for each Award Period for
Participants in each Corporate Unit shall be determined in accordance with the
Award Schedule established by the Committee for such Corporate Unit and no Award
shall be paid to any Participant in a Corporate Unit for any Award Period in
which the performance of such Corporate Unit does not equal or exceed the
Threshold applicable to such Corporate Unit. The Award for each Participant in a
Corporate Unit shall be his or her Target Award multiplied by the Percent
Attainment (determined in accordance with the applicable Award Schedule),
subject to the following:

(a) Subject to paragraph 3 and the provisions of this paragraph 7, the Committee
may adjust such Award for individual performance on the basis of such
quantitative and qualitative performance measures and evaluations as it deems
appropriate.

(b) Subject to the restrictions set forth in paragraph 7(c) below, the Committee
may make such adjustments as it deems appropriate in the case of any Participant
whose salary grade designation has changed during the applicable Award Period or
who has been employed in more than one Corporate Unit during an Award Period.

(c) Unless and until the Committee proposes for stockholder vote a change in the
general performance measures set forth in this paragraph 7(c), the attainment of
which may determine the degree of payout with respect to Awards under the Plan
which are designed to qualify for the Performance-Based Exception, the
performance measure(s) to be used for purposes of such Awards shall be chosen
from among the following alternatives: return on operating assets, operating
profit, return on equity, net income, stock price, revenue growth, marginal
income, expense management, inventory management, quality management, customer
service performance, shareholder return, gross margin management; market share
improvement, safety results, quality results, price margin management, on time
delivery, productivity and days sales outstanding (accounts receivable
management). The Committee shall have the discretion to establish performance
goals based upon the foregoing performance measures and to adjust such

 

2



--------------------------------------------------------------------------------

goals and the methodology used to measure the determination of the degree of
attainment of such goals; provided, however, that Awards under the Plan that are
intended to qualify for the Performance-Based Exception and that are issued to
or held by any Named Executive Officer may not be adjusted in a manner that
increases such Award. The Committee shall retain the discretion to adjust such
Awards in a manner that does not increase such Awards. Furthermore, the
Committee shall not make any adjustment to Awards under the Plan issued to or
held by any Named Executive Officer that are intended to comply with the
Performance-Based Exception if the result of such adjustment would be the
disqualification of such Award under the Performance-Based Exception. Any Award
granted after the Effective Date which is intended to qualify for the
Performance-Based Exception shall be contingent upon stockholder approval of the
Plan at the Company’s 2007 annual meeting of stockholders. In the event that
applicable laws change to permit the Committee greater discretion to amend or
replace the foregoing performance measures applicable to Awards to Named
Executive Officers without obtaining stockholder approval of such changes, the
Committee shall have sole discretion to make such changes without obtaining such
approval. In addition, in the event that the Committee determines that it is
advisable to grant Awards under the Plan to Named Executive Officers or other
Participants that are not intended to qualify for the Performance-Based
Exception, the Committee may make such grants upon any objective or subjective
performance criteria it deems appropriate with the understanding that they will
not satisfy the requirements of Section 162(m) of the Code.

Notwithstanding any other provision of the Plan, in no event may a Participant
be paid an Award in any calendar year in excess of $2,000,000. No segregation of
any moneys or the creation of any trust or the making of any special deposit
shall be required in connection with any awards made or to be made under the
Plan.

 

8. Payment of Awards

Awards shall be paid in cash as soon as practicable after the end of the Award
Period for which the Award is made, but in no event later than 2-1/2 months
after the end of the calendar year in which the Award Period ends; provided,
further that that no payment shall be made with respect to an Award which is
intended to qualify under the Performance-Based Exception until the Committee
has certified in writing that the performance goals and other materials terms of
the Award have been met. If a Participant to whom an Award has been made dies
prior to the payment of the Award, such Award shall be delivered to his or her
legal representative or to such other person or persons as shall be determined
by the Chairman, the President, the Chief Executive Officer or the Vice
President-Human Resources of the Company. The Company or other applicable
Corporate Unit shall have the right to deduct from all Awards payable under the
Plan any taxes required by law to be withheld by the Company or other Corporate
Unit with respect thereto; provided, however, that to the extent provided by the
Committee, any payment under the Plan may be deferred and to the extent
deferred, may be credited with an interest or earnings factor as determined by
the Committee; provided, however, that in the case of an Award which is intended
to qualify for the Performance-Based Exception, such interest or earnings factor
shall comply with the requirements applicable to such Exception under Treas.
Reg. § 1.162-27(e)(iii). If the Committee determines that payment of an Award
may be deferred, such deferral arrangement shall be in writing and shall comply
with the requirements of Code Section 409A.

 

3



--------------------------------------------------------------------------------

9. Termination of Employment

Except in the case of death, disability, normal retirement (determined in
accordance with the qualified retirement plans of the Corporation) or release
(determined in accordance with the Ryerson Severance Plan or any successor or
substituted plan) or except as provided in paragraph 10, a Participant must be
an employee as of the end of the Award Period in order to be eligible for an
Award.

 

10. Change of Control

In the event of a Change of Control of the Company (as hereinafter defined), the
Plan shall remain in full force and effect for the remainder of any Award Period
(or, if longer, the remainder of the calendar year) during which such Change of
Control of the Company occurs, and each Participant shall receive an Award for
such Award Periods (or any Award Periods occurring in such calendar year), at
least equal to his or her Target Award pro-rated to the date on which the
Participant ceases to be an Employee if such date occurs prior to the last day
of the applicable Award Period, regardless of whether or not Awards would
otherwise have been payable under the Plan for such Award Periods and regardless
of whether or not such Participant was an Employee at the end of any such Award
Period.

A “Change of Control of the Company” shall be deemed to have occurred if:

(a) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than
(w) the Company, (x) a trustee or other fiduciary holding voting securities
under an employee benefit plan of the Company, (y) an underwriter temporarily
holding voting securities pursuant to an offering of such securities, or (z) a
corporation owned, directly or indirectly, by the security holders of the
Company in substantially the same proportions as their ownership of voting
securities of the Company, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of voting securities
of the Company (not including in the voting securities beneficially owned by
such person any voting securities acquired directly from the Company or its
affiliates) representing 20% or more of the combined voting power of the
Company’s then outstanding voting securities;

(b) during any period of two consecutive years (not including any period prior
to the execution of the Plan), individuals who at the beginning of such period
constitute the Board and any new director whose election by the Board or
nomination for election by the Company’s security holders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved (“Continuing Directors”), cease for any

 

4



--------------------------------------------------------------------------------

reason to constitute a majority thereof, provided, however, that no director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clauses (a), (c) or (d) of this Section 10
shall be deemed a Continuing Director for the purposes of this clause (b) and,
provided, further that if any new director assumes office in connection with or
as a result of an actual or threatened proxy or other election contest of the
Board, then the nomination or election of such new director shall not
constitute, or be deemed to constitute, an approval by the Continuing Directors,
for purposes of this Section 10;

(c) there occurs a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), in combination with the
ownership of any trustee or other fiduciary holding voting securities under an
employee benefit plan of the Company, at least 60% of the combined voting power
of the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person acquires more than 50% of the combined voting power of the
Company’s then outstanding voting securities;

(d) the holders of voting securities of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or

(e) there occurs:

(x) a sale or disposition, directly or indirectly, other than to a person
described in subclause (w), (x) or (z) of clause (a) of this Section 10, of
voting securities of your employer, any direct or indirect parent company of
your employer or any company that is a subsidiary of your employer and is also a
significant subsidiary (as defined below) of the Company (your employer and such
a parent or subsidiary being a “Related Company”), representing 50% or more of
the combined voting power of the securities of such Related Company then
outstanding;

(y) a merger or consolidation of a Related Company with any other corporation,
other than:

(1) a merger or consolidation which would result in the voting securities of the
Related Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity), in combination with the ownership of any trustee or other
fiduciary holding voting securities under an employee benefit plan of the
Company, at least 60% of

 

5



--------------------------------------------------------------------------------

the combined voting power of the voting securities of the Related Company or
such surviving entity outstanding immediately after such merger or
consolidation;

(2) a merger or consolidation effected to implement a recapitalization of the
Related Company (or similar transaction) in which no person acquires more than
50% of the combined voting power of the Related Company’s then outstanding
voting securities; or

(3) a merger or consolidation which would result in 50% or more of the combined
voting power of the surviving company being beneficially owned by the Company or
by a majority owned direct or indirect subsidiary of the Company; or

(z) the sale or disposition of all or substantially all the assets of a Related
Company to a person other than the Company or a majority owned direct or
indirect subsidiary of the Company.

Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred with respect to a Participant for purposes of the Plan if (I) such
transaction includes or involves a sale to the public or a distribution to the
stockholders of the Company of more than 50% of the voting securities of the
Participant’s employer or a direct or indirect parent of the Participant’s
employer, and (II) the Participant’s employer or a direct or indirect parent of
the Participant’s employer agrees to become a successor to the Company under an
individual agreement between the Company and the Participant or the Participant
is covered by an agreement providing for benefits upon a change in control of
his or her employer following an event described this section For purposes of
the Plan, the term “significant subsidiary” has the meaning given to such term
under Rule 405 of the Securities Act of 1933, as amended.

 

11. Transferability

Any payment to which a Participant may be entitled under the Plan shall be free
from the control or interference of any creditor of such Participant and shall
not be subject to attachment or susceptible of anticipation or alienation. The
interest of a Participant shall not be transferable except by will or the laws
of descent and distribution.

 

12. No Right to Participate; Employment

Neither the adoption of the Plan nor any action of the Committee shall be deemed
to give any Employee any right to be designated as a Participant under the Plan.
Further, nothing contained in the Plan, nor any action by the Committee or any
other person hereunder, shall be deemed to confer upon any Employee any right of
continued employment with any Corporate Unit or to limit or diminish in any way
the right of any Corporate Unit to terminate his or her employment at any time
with or without cause.

 

6



--------------------------------------------------------------------------------

13. Nonexclusivity of the Plan

This Plan is not intended to and shall not preclude the Board of Directors of
the Company from adopting or continuing such additional compensation
arrangements as it deems desirable for Participants under this Plan, including
any thrift, savings, investment, stock purchase, stock option, profit sharing,
pension, retirement, insurance or other incentive, compensation or benefit plan
or program, including, without limitation, a bonus arrangement or award based on
subjective performance factors.

 

7